t c memo united_states tax_court investment engineers ltd robert s mcglamery a partner other than the tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date robert s mcglamery pro_se robert l montelius jr tax_matters_partner pro_se sherri l munnerlyn for respondent memorandum findings_of_fact and opinion cohen judge in a notice of final_partnership_administrative_adjustment fpaa sent date respondent increased the income of investment engineers ltd the partnership by dollar_figure for dollar_figure for and dollar_figure for in investment engineers ltd v commissioner tcmemo_1994_255 we concluded that the statute_of_limitations did not bar assessments pursuant to the fpaa remaining for decision is whether the partnership is entitled to deductions claimed under sec_174 in the amounts adjusted by respondent unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference the history of management of the partnership is set forth in tcmemo_1994_255 subsequent to that opinion respondent filed a motion to appoint a tax_matters_partner robert l montelius jr montelius was appointed tax_matters_partner solely for the purpose of these proceedings the partnership was formed in date the promoter of the partnership was gregory a knox knox knox had a juris doctor degree but was not admitted to any bar and made his living as a financial planner the partnership was created by a limited_partnership agreement dated date the stated purpose of the partnership was to engage in the business of research_and_experimentation for the development of computer_software in the field of financial planning the partnership_agreement stated a partnership unit represented a capital_contribution of dollar_figure to the partnership after identifying the initial general_partner and one limited_partner the agreement provided in part each additional person who not to exceed thirty four in total with spouses and other close family related multiple investors counting together as one investor acquires any such partnership units shall be eligible to become a limited_partner in the partnership at such time as he has purchased three or more partnership units contributed the sum of dollar_figure cash and or notes for each partnership unit purchased in a certificate of limited_partnership executed date timothy j curtis the initial general_partner and debra lee jensen ms jensen the initial limited_partner stated that ms jensen had contributed cash of dollar_figure and a note for dollar_figure to the partnership in an amendment to certificate of limited_partnership of investment engineers executed date the cash and other_property contributed by the limited partners were listed according to that certificate as of date eight limited partners had contributed cash in the amount of dollar_figure each and notes in amounts varying from dollar_figure to dollar_figure two limited partners had contributed dollar_figure in cash each and notes of dollar_figure and dollar_figure montelius contributed dollar_figure cash and notes totaling dollar_figure robert s mcglamery contributed cash of dollar_figure and notes totaling dollar_figure two other limited partners contributed cash of dollar_figure and dollar_figure and notes of dollar_figure and dollar_figure respectively the notes executed by the limited partners were due over a period of approximately years with the first payment due on may of the year following the date on which the note was executed and with additional annual payments commencing on december of the fifth year after the note was executed in the prospectus for the partnership the benefits to the limited partners were described as follows write off - an investor may be able to deduct from his taxable_income in 198_ six times the amount of his cash contribution made during the first year of partnership operations capital_gains treatment of profits - investors may only have to report of profits from the partnership in their taxable incomes high profit potential - if big_number customers are obtained by year and retained at a royalty of dollar_figure per year to the partnership each investor can expect an average annual after tax_return of up to of his initial investment nothing in the prospectus described how the software to be developed by the partnership would be manufactured distributed or marketed under the heading risk factors the prospectus stated in part the following the proposed researchers appear to have the skills experience and commitment to produce the product ordered by the partnership however in the investment engineers ltd project there are no funds neither can there be funds without loss of tax benefits for marketing thus even should a successful product be delivered to the partnership it would take a marketing company to make the partnership successful on date a research agreement between knox and the partnership was executed the partnership agreed to pay to knox a flat fee dollar_figure article i of the research agreement specified the scope and definition of work as follows knox will carry on research_and_development work at the order and risk of the partnership on a research program to develop new and unique computer_software in the field of financial planning it is understood that this software will cause computers to perform financial planning tasks in contrast with other such software and or real doubt exists as to the operational feasibility of developing the software the proposed software should perform at a minimum the following functions a convert the essential factors of qualitatively unlike investments including stocks real_estate fixed-interest investments bonds etc gold foreign_currencies silver commodities collectables etc to a common investment language so that they can be analyzed compared and contrasted as though they were qualitatively identical b allow the software user to imput sic the dissimilar investments and receive back either the computer’s translation into its own language or an analysis of the dissimilar investments which will allow the user to analyze them as though they were qualitatively similar being then dissimilar only quantitatively c cross reference between apparently dissimilar investment choices areas that are actually similar such as where-- two investments are similar because they both are leveraged such as real_estate and commodities or multiple investment media are actually different ways of owning the same underlying entity such as gold versus gold stocks versus gold commodity futures d allow user to imput sic current cyclical and technical indicators or experiment with any possible indicators and show their historical effect on any particular investment group of investments or portfolio combinations e as to various types of investments assuming consistent quality among them the user will be able to design investment strategies to maximize the goals of a particular client presenting a specific factual situation according to either historical performance of the investments involved and the cyclical and technical indicators imputed or according to the users own theories and strategies f the software will have a built in strategy for preservation of capital in the face of disasters of either deflation or runaway inflation as well as beating inflation in current circumstances on date the partnership and knox executed an amendment to research contract under the amendment the partnership agreed that knox would not perform as part of the consideration under the original research agreement item f quoted above and knox agreed to a reduced fee of dollar_figure for the other work to be performed under the original research agreement in addition knox agreed to perform item f above and two new items for a flat fee of dollar_figure the new items were set forth as follows g knox will attempt to make the software perform as a type of video game that will allow the user to take various roles such as government investor and voter to teach and illustrate cause and effect relationships between various dependent and independent variables in an economy and how such relationships may affect investment prices h knox will attempt to make the software include an effective sales type approach which will allow a user who is a financial planner to introduce the software’s and his abilities to a prospective client who must be sold in a very short presentation on date the partnership and knox executed another amendment to research contract for an additional flat fee of dollar_figure knox agreed to additional tasks specified as follows i knox will attempt to adapt the latest techniques of educational psychology to make the software a powerful teaching tool to train the user in each area of planning covered by the research agreement this training and teaching does not apply to computer or software program use but to financial planning itself thus it is hoped that the software will teach financial planning as well as do financial planning both using software techniques which are new and unique j knox will attempt to make the software in its functions as a planning teaching and sales tool adaptable to the various primary distributors of financial planning such as banks life_insurance_companies and securities brokers so that their particular products are emphasized and highlighted on date the partnership and knox executed another amendment to research agreement that amendment stated in part whereas gregory a knox having agreed to do research over an eleven year period at the order and specification of the partnership in exchange for certain sums to be paid entirely at the risk of the partnership and such payments have been facilitated by the previous assignment of partnership receivables in the form of notes the parties to such research agreement hereby amend it according to the following considerations i inasmuch as knox has substantially exceeded original projections of the time in which a marketable product was to be delivered to the partnership and while acknowledging that he made no warranties other than to perform in good_faith as to the fruits of his efforts he acknowledges his imput sic into the projections which comprised a pertinent part of the offering materials ii the partnership acknowledges dramatic changes in political economic and engineering environments which have all impacted the progress of the research contemplated by the research agreements and certifies that knox has thus far performed his duties in good_faith substantial progress having been made toward all research goals iii knox hereby makes the following concessions a to forgive all interest due on all partnership notes assigned to him as payment for the research agreements except those that have been sold optioned or borrowed against acknowledging that interest was charged in the first place in light of anticipated high 1970's inflation rates which have not materialized b to push back the due dates of said notes until either date approximately one year after the conclusion of the original research agreement or one year after a completed product is delivered to the partnership whichever occurs first payments on the notes are to be made over the same number of annual installments as stated therein and the amount of each installment shall be the remaining balance on the note less interest divided by the number of payments stated knox determined the amounts of compensation that he was to receive for his services under the research agreement no companies were organized or contacted to market any potential products created under the research agreement and the partnership did not enter into any contracts with third parties regarding the marketing of any potential product created pursuant to the research agreement there was no funding within the partnership for the marketing of any computer_software product that might have been produced and no marketing occurred knox never provided the partnership with the completed computer_software product the partnership never maintained any office the partnership never operated a trade_or_business the partnership received no income from sales of computer_software during the years in issue knox wrote checks to various partners and related_persons and entities for research or consulting for the partnership sent a form 1099-misc to knox reporting dollar_figure paid for research knox sent a form 1099-misc to montelius reporting dollar_figure paid for research for the partnership sent a form 1099-misc to knox reporting dollar_figure paid for research and knox sent forms 1099-misc to montelius and to michael v jensen jensen reporting dollar_figure and dollar_figure respectively for the partnership sent to knox a form 1099-misc reporting payment of dollar_figure knox issued forms 1099-misc to wayne e brickey for dollar_figure montelius for dollar_figure and jensen for dollar_figure in an undated report to limited partners the following accounting summary was set forth a before commitments - dollar_figure b etc receipts - dollar_figure c etc still owed - dollar_figure d commitments - dollar_figure e receipts - dollar_figure f still owed - dollar_figure note principals will finish for above cash or unsold partnership equity or a combination thereof g raisable funds - dollar_figure h expenditure sec_1 greg knox - lab research dollar_figure wayne brickey - lab research - dollar_figure mike jensen dollar_figure illegible robert l montelius dollar_figure programming for john on u s partnership returns of income forms filed for and the partnership reported as cost_of_goods_sold and or operations the amounts of dollar_figure dollar_figure and dollar_figure respectively the amounts were claimed to be cost of labor on the partnership returns the balance sheets on the returns reflected the following balances cash other current assets-- notes receivable other assets-- notes receivable total assets dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure accounts_payable dollar_figure dollar_figure dollar_figure partners’ capital accounts big_number big_number big_number total liabilities and capital dollar_figure dollar_figure dollar_figure respondent disallowed the deductions claimed for costs of goods sold on each of the returns in issue with the following explanation it is determined that the losses reported on your and schedule k form_1065 u s partnership return of income are disallowed for the alternative reasons listed below it has not been established that the partnership is engaged in a trade_or_business or that the partnership engaged in the activity with the primary purpose of making a profit it has not been established that the claimed deductions represent an expenditure for a related sic to research_and_development actually undertaken it has not been established that the amounts proven to be expended if any in relation to alleged research_and_development are currently deductible and are not capital expenditures it has not been established that you had any amount_at_risk as defined by sec_465 of the internal_revenue_code it has not been established that the purported transactions contained any economic reality or substance in in relation to settlement negotiations with respondent’s appeals_division montelius created diskettes supposedly demonstrating the software produced under the research agreement ultimate findings_of_fact the research activities of the partnership lacked economic_substance the partnership did not engage in any activity for the primary purpose of or with an actual and honest objective of making a profit the partnership had neither the objective intent nor the capability of entering into a computer_software business opinion petitioner has the burden of proving that respondent’s determination is erroneous rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 petitioner contends that even though the partnership was never in a trade_or_business it is entitled to deduct research expenses under sec_174 sec_174 provides in general --a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction the language in connection with the taxpayer’s trade_or_business has been interpreted to allow deduction of research expenses in a business that is only prospective 416_us_500 in 998_f2d_1514 9th cir affg tcmemo_1990_ the court_of_appeals for the ninth circuit stated although a taxpayer need not be conducting a trade_or_business at the time it incurs the research expenditure the taxpayer must demonstrate a realistic prospect of subsequently entering its own business in connection with the fruits of the research assuming that the research is successful see 929_f2d_1015 5th cir 845_f2d_148 7th cir we hold that a taxpayer demonstrates such a prospect by manifesting both the objective intent to enter such a business and the capability of doing so see spellman f 2d pincite 832_f2d_403 7th cir see also 976_f2d_445 8th cir per curiam 930_f2d_372 4th cir in kantor v commissioner supra the court_of_appeals for the ninth circuit affirmed our conclusion that the partnership involved there had no realistic prospect of engaging in its own trade_or_business in connection with the development of software at the time it incurred the research expenditures in dispute the court_of_appeals agreed that the evidence in that case established that the partnership had neither the objective intent nor the capability of entering such a business id pincite we reach the same conclusion here in 480_us_23 the supreme court reviewed prior cases including snow v commissioner supra and stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify it is established that tax deductions cannot be based on the expedient of drawing up papers to characterize the transactions in question as something contrary to the economic realities thereof solely to obtain unallowable tax benefits 85_tc_332 we conclude here that the partnership lacked the required profit objective and that the partnership activity had no substance beyond the attempted creation of tax benefits nothing in the record of this case explains who did what and when to justify the deductions totaling dollar_figure over a 3-year period it cannot be determined reliably from the record how much cash actually changed hands because the exhibits reflect inconsistent representations by the partnership the contributions reported on the limited_partnership certificates do not reconcile with the terms of the partnership_agreement the forms 1099-misc submitted to the internal_revenue_service do not reconcile with the reports to the partners payments in evidence primarily went from the partnership to knox and back to the partners the cash payments are a small fraction of the deductions claimed the size of the payments belies the allegation that much work was actually performed the only indication that anything tangible was done are the diskettes produced by montelius in expressly for the purpose of being presented to the appeals_division in an attempt to settle this case by contrast the record contains various exhibits and testimony suggesting that the partnership’s primary purpose was to promote the political and economic views of knox and acccordingly to deny tax revenues to the federal government petitioner’s trial memorandum states in part the product sought to be developed by the partnership here dealt simultaneously with politically driven investment economics and the computer_software and hardware industries which both underwent watershed revolutions in the years since the product development began in spite of delays the product has been managed to professional engineering specifications and a working prototype thereof attempts to solve at a personal level what at this moment is the biggest political issue of all how to deal with government’s relationship with the economy without depending on the politicians who may not be able to perform knox testified q could you explain to us how the computer_software was supposed to work a i had a background in political science and financial planning as well as law and i had worked as a financial planning rather--planner rather than as a lawyer and i was interested in the nexus between government action and economics and investments and i had studied the--i’d done some reading and studying in the--i’d become converted to some economic philosophies that are founded in what’s called the austrian school of economics and became convinced that the government deficit and spending problem was out of control at that time and would eventually wreak serious consequences on the economy and that there existed investment strategies that individuals could use to counter coming distortions or upheavals that would affect their investment portfolios q so what was the purpose of this product a the purpose of the product was to give people--the purpose of the product was to discover and apply proprietary ways of measuring governmental and political influence on the economy and use these measurements to develop investment strategies that would be used through the--through computer_software so that people could use the computer_software to design investment strategies to counter political and governmental influences in the economy neither knox nor anyone else provided any specific explanation examples or research product that showed how the product would or could work or how the research would lead to an actual business activity petitioner and knox merely offered hearsay materials that allegedly corroborated their view of the problems in the national economy petitioner introduced expert testimony and a report that analyzed the diskettes created in the expert report specifically stated however that the expert was not an economist and did not fully understand the economic projections and usefulness of the goals of this software and furthermore cannot comment on the algorithms used in the software the record is devoid of any plan for production of the software for sale to the public and petitioner stipulated to the absence of arrangements for marketing any product knox and montelius made a few self-serving reports to investors some of which were prepared after audit of the partnership’s returns commenced but the reports are not corroborated by any nonhearsay evidence and they lack credibility the record supports various inferences about the tax-avoidance purpose of the partnership and the motivation of knox and the other partners it negates economic_substance or profit objective the evidence does not support a finding that the partnership had either the objective intent or the capability of entering into any business petitioner has failed to satisfy his burden of proving that respondent’s determination is erroneous in any respect upon due consideration of the entire record decision will be entered for respondent
